            Case 1:21-cv-04875-RA Document 23 Filed 09/07/21 Page 1 of 1
                                                                       USDC-SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC#:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 09/07/2021


 KEICHI ARITOMO and JOY ZHANG,

                              Plaintiff,
                                                                   No. 21-CV-4875 (RA)
                         v.
                                                                           ORDER
 YOUNGJOO (“JULIA”) RHEE; ALEKSEY
 IGUDESMAN; and MUSIC TRAVELER
 Gmbh,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         The Court is in receipt of the parties’ September 3, 2021 joint letter and proposed scheduling

order. See Dkts. 21, 22. The parties’ proposed case management plan is tethered to the Court’s

decision on Defendants’ pending motion to dismiss, with all discovery deadlines set for a certain

period of time following the Court’s decision. The parties further report that no fruitful settlement

discussions can take place until after resolution of the motion to dismiss. Accordingly, the initial

pretrial conference scheduled for September 10, 2021 is hereby adjourned sine die. If the case is to

proceed following the Court’s decision on the motion, the conference will be promptly rescheduled at

that point, and the Court will direct the parties to submit a revised scheduling order. If the parties

wish to discuss any issues with the Court prior to resolution of the pending motion, they may of

course file a letter requesting a conference.

SO ORDERED.

Dated:      September 7, 2021
            New York, New York

                                                     Ronnie Abrams
                                                     United States District Judge
